Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 30 June 2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US Pat. Pub. 2015/0187642) in view of Zhu (US Pat. Pub. 2010/024876).
Regarding claim 1, Batra teaches an integrated circuit (IC) chip comprising:
a semiconductor substrate, having a front side and a back side, the substrate comprising in a front portion of the substrate, a front end of line (FEOL) portion 
a back end of line (BEOL) portion, on top of the FEOL portion [fig. 7, 202, paragraph [0038]];
a power delivery network (PDN) comprising one or more interconnect levels, a power supply terminal Vdd, and a reference terminal Vss, at least the power supply terminal Vdd and the reference terminal Vss being located at the back side of the substrate [fig. 12 shows a power delivery network integrated into the structure of fig. 7, connected to a power supply and reference terminal, paragraph [0066] teaches the power network is attached to TSVs 104 and 702 on the back side of the substrate]:
a plurality of Through Substrate Via (TSV) connections through the substrate, the TSV connections configured to enable supply of power from the terminals Vss and Vdd at the back side of the substrate to the plurality of active devices at the front of the substrate [fig. 7, 104 and 702, paragraph [0066]]; and 
 and wherein the PDN further comprises a gate control terminal for controlling the gate voltage of the at least one field effect transistor [fig. 12, 106 is a gate control terminal]
Batra fails to teach a field effect transistor on the back side of the substrate. However, Zhu teaches IC chip with transistors on the front and back side as well as having the source and drain regions located in the substrate with the gate between [fig. 12, transistors 87, source and drain 84, gate 86 on the back side of the substrate].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Zhu into the method of Batra by having a 
With respect to the source and drain regions being connected to the power supply terminal or the reference terminal, fig. 12 of Zhu shows the source and drains being connected to TSVs through interconnect levels and Batra has taught the TSVs provide the power connection as demonstrated above. It be well known to connect transistors to the power delivery network.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of what is well known into the method of Batra and Zhu by connecting the source and drain regions electrically to the PDN through one or more conductors of the interconnect levels.  The ordinary artisan would have been motivated to modify Batra and Zhu in the manner set forth above for at least the purpose of ensuring the transistors can function by providing power.
Regarding claim 2, Batra in view of Zhu discloses the IC chip according to claim 1, wherein the gate electrode is buried in the substrate at the back side thereof and separated from the source and drain regions by a dielectric layer [Zhu, fig. 12, 86 is separated from 84 by dielectric 90 and spacers adjacent to 86 as well as the gate dielectric below 86].
Regarding claim 3, Batra in view of Zhu teaches the IC chip according to claim 2, wherein a plurality of conductors of a first PDN interconnect level are buried in the substrate at the backside thereof, and wherein ach of the plurality of conductors are .
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816